 1

 2

 3

 4

 5

 6
                                     IN THE UNITED STATES DISTRICT COURT
 7
                                   FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
     CARLOS M. GOMEZ, SR.,                                     Case No. 2:18-CV-02698-KJM-KJN
 9

10            Plaintiff,
                                                               STIPULATED REQUEST TO CONTINUE
11   v.                                                        EXPERT DISCOVERY DEADLINES ORDER
12   CITY OF VACAVILLE, a public entity;
13   Vacaville Police Officer WILLIAM BOEHM;
     and DOES 1-10,
14
              Defendants.
15

16

17    TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
18            Plaintiff CARLOS M. GOMEZ, SR. and defendants OFFICER WILLIAM BOEHM and CITY
19    OF VACAVILLE, by and through their attorneys of record, hereby stipulate as follows:
20            IT IS HEREBY STIPULATED BY AND BETWEEN the parties to the above-captioned matter
21    that the parties respectfully request the Court issue an order continuing expert discovery deadlines as
22    follows: Expert disclosure deadline continued from February 14, 2020 to May 15, 2020; Rebuttal expert
23    disclosure deadline continued from February 28, 2020 to May 29, 2020; and Expert discovery cut off
24    continued from March 13, 2020 to June 12, 2020.
25            Good cause exists for the requested continuance. On January 27, 2020, the Court continued the
26    hearing date on defendants’ motion for summary judgment from February 7, 2020 to March 6, 2020.
27    (Docket No. 30) The requested alteration of the expert discovery deadlines is therefore necessary to
28    permit the parties to sufficiently complete expert discovery without incurring potentially unnecessary
30
                                                                1
31   STIPULATED REQUEST TO CONTINUE EXPERT DISCOVERY DEADLINES; ORDER
     Gomez v. City of Vacaville, et al..; USDC Eastern District of CA Case No. 2:18-CV-02698-KJM-KJN
 1    expert costs in the event summary judgment is granted.

 2             This is the first request to continue the expert discovery deadlines. This extension will not affect

 3    any other dates previously set by the Court.

 4             For the reasons set forth above, the parties respectfully request this Court continue the previously

 5    set expert discovery deadlines as follows:

 6     Event                                  Current Date                            New Date
 7     Expert Disclosures                     February 14, 2020                       May 15, 2020
 8     Rebuttal Expert Disclosures            February 28, 2020                       May 29, 2020
 9     Close of Expert Discovery              March 13, 2020                          June 12, 2020
10

11             IT IS SO STIPULATED AND REQUESTED THROUGH THE PARTIES COUNSEL OF
12    RECORD.
13

14    Dated: January 28, 2020                                 BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
15

16                                                            By: /s/ Richard W. Osman
                                                                  Richard W. Osman
17                                                                Sheila D. Crawford
                                                                  Attorneys for Defendants
18                                                                OFFICER WILLIAM BOEHM and CITY OF
                                                                  VACAVILLE
19

20
      Dated: January 28, 2020                                  BEEKMAN CORTES LLP
21

22                                                             By: /s/Catherine A. Beekman
                                                                   Catherine A. Beekman
23                                                                 Attorneys for Plaintiff
                                                                   CARLOS M. GOMEZ SR.
24

25

26                                 ELECTRONIC CASE FILING ATTESTATION

27             I, Richard W. Osman, hereby attest that I have on file all holograph signatures for any signatures

28    indicated by a conformed signature (“/s/”) within this E-filed document or have been authorized by

30
                                                                2
31   STIPULATED REQUEST TO CONTINUE EXPERT DISCOVERY DEADLINES; ORDER
     Gomez v. City of Vacaville, et al..; USDC Eastern District of CA Case No. 2:18-CV-02698-KJM-KJN
 1    counsel to show their signature on this document as /s/.

 2

 3    Dated: January 28, 2020                           BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

 4                                                      By: /s/ Richard W. Osman
 5

 6
                                                           ORDER
 7
              WHEREFORE, good cause appearing and pursuant to stipulation of the parties, it is hereby
 8
      ordered that the expert discovery deadlines are continued as follows:
 9
              Expert disclosure deadline continued from February 14, 2020, to May 15, 2020;
10
              Rebuttal expert disclosure deadline continued from February 28, 2020, to May 29, 2020; and
11
              Expert discovery cut off continued from March 13, 2020, to June 12, 2020.
12

13            IT IS SO ORDERED.
14

15    Dated: January 30, 2020
16

17

18

19
      /2698
20

21

22

23

24

25

26
27

28

30
                                                                3
31   STIPULATED REQUEST TO CONTINUE EXPERT DISCOVERY DEADLINES; ORDER
     Gomez v. City of Vacaville, et al..; USDC Eastern District of CA Case No. 2:18-CV-02698-KJM-KJN
